NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 1 September 2021, and Supplemental Amendment filed 8th September 2021.
The application has been amended as follows: 

Claims
Supplemental amendment filed 8 September 2021 are to be entered into the record. The claims are amended per supplemental amendment filed 8 September 2021.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 6, reference numeral 410 should be added to indicate the wafer carrier radial axis. The drawings filed in the supplemental amendment on 10 September 2021 included the aforementioned amendment to Fig. 6. The drawings filed in the supplemental amendment on 10 September 2021 are acknowledged and accepted.
Specification
Specification page 15 line 5-9 is amended per supplemental amendment filed 8 September 2021.
Allowable Subject Matter
Claims 1, 4, 6, 7, 8, 14-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1 and 18, closest prior art of record (viz. Hoshina et al. (US 5,785,764) or Volf et al. (US 2010/0055318 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “the periphery of each wafer retention pocket having a shape defined by. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716 


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716